                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


RAYMOND MERSON, as personal
representative and on behalf of the estate of
Virginia Merson, decedent, and
CANDY DEATON,

             Plaintiffs,

v.                                                      No. CIV 18-487 GJF/CG

THE EVANGELICAL LUTHERAN GOOD
SAMARITAN SOCIETY d/b/a GOOD
SAMARITAN SOCIETY, et al.,

             Defendants.

                     ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court on the parties’ Notice of Settlement, (Doc.

18), filed December 24, 2018, in which the parties state they have reached an

agreement to resolve this matter.

      IT IS THEREFORE ORDERED that the parties shall submit closing documents

by January 25, 2019.



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
